Case 1:19-cv-07777-GBD-OTW Document 213-1 Filed 09/14/20 Page 1 of 8




                      Exhibit A
     Case 1:19-cv-07777-GBD-OTW Document 213-1 Filed 09/14/20 Page 2 of 8




September 1, 2020

Josh Kolsky
U.S. Department of Justice
1100 L Street NW
Washington, D.C. 20005

        RE:     Make the Road New York, et al. v. Ken Cuccinelli, et al., 19-cv-7993 (GBD)
                (“MRNY”); State of New York, et al. v. U.S. Dep’t of Homeland Security, et al.,
                19-cv-7777 (GBD) (“State of New York”)

Dear Josh:

                Plaintiffs in these actions write regarding deficiencies in the partial privilege logs
produced by defendants, including numerous documents inappropriately withheld on the basis of
the deliberative process privilege (“DPP”) and the attorney-client privilege (“ACP”). If these
deficiencies are not cured by September 8, 2020, plaintiffs intend to request a pre-motion
discovery conference with the Court pursuant to Local Rule 37.2 to resolve these issues.

                Defendants have produced six partial privilege logs purporting to identify
documents withheld from the administrative record in Washington v. United States Department
of Homeland Security, No. 4:19-cv-5210 (RMP) (E.D. Wash.) (“Washington”), pursuant to the
Washington court’s May 13, 2020 decision ordering production of a privilege log on a rolling
basis. Defendants have provided copies of the partial privilege logs to plaintiffs in these actions
on a rolling basis, and as recently as August 21, 2020. The partial privilege logs produced to
date are purportedly based on a review of 14.7% of the documents on defendants’ document
review platform. 1

                The partial privilege logs produced to date are deficient in several respects. First,
many of the entries on the partial privilege logs provide insufficient information to determine
whether the DPP has been properly asserted. Second, the DPP cannot be invoked to withhold
documents where, as here, the agency’s decision-making process itself is squarely at issue in the
litigation. Third, numerous entries on the partial privilege logs provide insufficient information
to determine whether the ACP has been properly invoked, and several documents purportedly
withheld under the ACP were not made for the purpose of obtaining or providing legal advice.
Fourth, numerous documents have been withheld to protect personal information of government
employees that could simply be redacted in any production.

I.      The partial privilege logs do not contain sufficient information to determine whether the
        DPP is properly asserted.

                The partial privilege logs produced to date do not contain enough information for
plaintiffs—and, ultimately, the Court—to determine whether defendants have met their burden
of establishing that the DPP applies. “An inter- or intra-agency document may be withheld
pursuant to the [DPP] if it is: (1) ‘predecisional,’ i.e., ‘prepared in order to assist an agency
1
 Defendants have explained that additional documents may be added to the review platform. Washington, ECF No.
246.

                                                      1
    Case 1:19-cv-07777-GBD-OTW Document 213-1 Filed 09/14/20 Page 3 of 8




decisionmaker in arriving at his decision,’ and (2) ‘deliberative,’ i.e., ‘actually . . . related to the
process by which policies are formulated.’” Nat’l Council of La Raza v. Dep't of Justice, 411
F.3d 350, 356 (2d Cir. 2005) (citation omitted). A document is predecisional if the agency can
“(i) pinpoint the specific agency decision to which the document correlates [] and (ii) verify that
the document precedes, in temporal sequence, the decision to which it relates.” Grand Cent.
P’ship, Inc. v. Cuomo, 166 F.3d 473, 482 (2d Cir. 1999) (citation and quotation marks omitted).
A document is deliberative if it “(i) formed an essential link in a specified consultative process,
(ii) reflects the personal opinions of the writer rather than the policy of the agency, and (iii) if
released, would inaccurately reflect or prematurely disclose the views of the agency.” Nat’l Day
Laborer Org. Network, 811 F. Supp. 2d 713, 736 (S.D.N.Y. 2011) (quoting Grand Cent. P'ship,
Inc., 166 F.3d at 482).

                The government bears the burden of showing that a document is protected by the
DPP and must “submit specific information identifying each document and its contents” to
justify the privilege. Resol. Tr. Corp. v. Diamond, 137 F.R.D. 634, 642 (S.D.N.Y. 1991). Thus,
“a log of documents withheld on the basis of the deliberative process privilege should provide
various pieces of information, including, but not limited to, a description of the decision to which
the documents relate, the date of the decision, the subject-matter of the documents in issue, the
nature of the opinions and analyses offered, the date that documents were generated, the roles of
the agency employees who authored or received the withheld documents and the number of
employees among whom the documents were circulated.” Auto. Club of N.Y., Inc. v. Port Auth.
Of N.Y. & N.J., 297 F.R.D. 55, 60 (S.D.N.Y. 2013). This information “would provide the
receiving party with sufficient facts to assess whether the documents were related to the process
by which policies are formed.” Id.

                 The partial privilege logs come nowhere near providing enough information for
plaintiffs to determine whether the DPP was properly invoked. Several entries provide only
vague descriptions of the subject matter of the withheld documents that fail to establish whether
the documents are predecisional and deliberative. E.g., AR_380288; AR_380289 (withholding
documents purporting to contain “recommendations regarding the public charge rule”);
AR_380290; AR_380291 (withholding documents allegedly “regarding various draft
immigration rulemakings, including the public charge rule” ); AR_380292; AR_380297;
AR_380357 (withholding documents purporting to contain unspecified “opinions,
recommendations, and advice about agency decisions that have not yet been finalized”).
Relatedly, numerous entries simply describe the withheld information as “predecisional” and
“deliberative” without providing the information necessary to determine whether these
conclusory assertions are justified. E.g., AR_380326 (“Predecisional, deliberative document
from Civil Rights and Civil Liberties Officer containing predecisional, deliberative
recommendations regarding the public charge rule.”).

                The partial privilege logs are also deficient because numerous entries identify
individuals in the “To,” “From,” and “Cc” fields using vague and generic descriptions, such as
“USCIS Employee,” “DOS Employee,” and “DHS Attorney Advisor.” E.g., AR_380377
(withholding draft summary of the “public charge totality of the circumstances framework” sent
from “USCIS Employee” to numerous individuals, including 17 individuals identified only as
“USCIS Employee” or “DOS Employee”). Plaintiffs and the Court cannot assess the
applicability of the DPP without additional information about the role of these government

                                                    2
      Case 1:19-cv-07777-GBD-OTW Document 213-1 Filed 09/14/20 Page 4 of 8




employees, including “some specificity as to where the ‘Authors’ and ‘Recipients’ fall on the
[agency’s] hierarchy.” Auto. Club of N.Y., 297 F.R.D. at 63. “An author or recipient’s role is
relevant because it is more likely that a relatively senior-level employee, as opposed to a more
junior staffer, would be offering opinions and analyses to assist the agency official responsible
for the formulation of significant public policy—the very process the privilege protects.” Id.; see
In re Methyl Tertiary Butyl Ether (MTBE) Products Liab. Litig., 643 F. Supp. 2d 439, 443
(S.D.N.Y. 2009) (explaining that “a high-level agency official is more likely to be involved in
the decisionmaking process”). Plaintiffs are entitled to know the names of these employees, in
addition to their roles. See Auto. Club of N.Y., 297 F.R.D. at 63 (ordering government to
supplement privilege log by “specifically identify[ing]” the “authors” and “recipients” of
challenged categories of documents when there were fewer than ten individuals, and to “identify,
by name and title, the most highly placed individual” when there were more than ten authors and
recipients); see also Families for Freedom v. U.S. Customs & Border Prot., 797 F. Supp. 2d 375,
399 (S.D.N.Y. 2011) (explaining that “information that merely identifies the names of
government officials who authored documents and received documents” are typically not
exempted from FOIA disclosure).

II.     The DPP does not apply because the agency’s decision-making process itself is the
        subject of the litigation.

                The partial privilege logs produced to date indicate that 161 documents have been
withheld from the administrative record on the basis of the DPP. Although the DPP generally
prevents disclosure of records that reveal a government agency’s internal decision-making
process, the privilege is a “qualified privilege” and may be overcome when the agency’s interest
in nondisclosure is outweighed by the “interest of the litigants, and ultimately of society, in
accurate judicial fact finding and the public interest in opening for scrutiny the government's
decision making process.” Diamond, 137 F.R.D. at 642 (quotation marks omitted).

                 The interest of litigants and the public in disclosure is greatest when an agency’s
decision-making process itself is the subject of the litigation. Accordingly, the “historical and
overwhelming consensus and body of law within the Second Circuit is that when the decision-
making process itself is the subject of the litigation, the deliberative process privilege cannot be a
bar to discovery and the privilege evaporates.” Burbar v. Incorporated Village of Garden City,
303 F.R.D. 9, 14 (E.D.N.Y. 2014) (citation and quotation marks omitted) (determining DPP was
“inapplicable” in malicious prosecution case where the “decision making process of the County
Defendants are unquestionably at the heart of these claims”); New York v. Salazar, 701 F. Supp.
2d 224, 237í (N.D.N.Y. 2010) (determining DPP did not apply when central theme of APA
claim was that the “deliberative process itself was fatally flawed and infected by arbitrary
conduct and abuse of discretion”); Children First Found., Inc. v. Martinez, 2007 WL 4344915, at
*7 (N.D.N.Y. Dec. 10, 2007) (determining DPP “must . . . disappear” when “the crux of the
[plaintiffs’] case” was “the process by which Defendants made their decision . . [and their]
subjective motives”); Azon v. Long Island R.R., 2001 WL 1658219, at *3 (S.D.N.Y. Dec. 26,
2001) (“[W]hen the subject of the litigation, as here, is the very nature of the decision-making
process, the privilege should not foreclose the production of critical information.”); Burka v.
New York City Transit Auth., 110 F.R.D. 660, 667 (S.D.N.Y. 1986) (“Where the decision-
making process itself is the subject of the litigation, the deliberative privilege may not be raised
as a bar against disclosure of critical information.”). Additionally, the Second Circuit has

                                                  3
       Case 1:19-cv-07777-GBD-OTW Document 213-1 Filed 09/14/20 Page 5 of 8




explained that, even where the DPP is properly applied to claims asserted under the
Administrative Procedure Act (the “APA”), “the Government [cannot] rely on such privilege to
avoid all discovery with respect to plaintiffs’ constitutional claims.” In re Nielsen, No. 17-3345,
Order Denying Mandamus Petition at 3 n.2 (2d. Cir. Dec. 27, 2017).

                 Here, defendants’ decision-making process is squarely at issue in this litigation in
at least two respects. First, plaintiffs allege that the Rule 2 violates the Equal Protection
guarantee of the Fifth Amendment because it was motivated by racial animus against nonwhite
immigrants. MRNY Compl. ¶¶ 20í34; State of New York Compl. ¶¶ í. The Court found
that plaintiffs are likely to succeed on the merits of their equal protection claim. Make the Road
N.Y. v. Cuccinelli, 419 F. Supp. 3d 647, 664 (S.D.N.Y. 2019). The Court also recently found
that plaintiffs state an equal protection claim based, in part, on the “extensive evidence of
statements that may evince discriminatory intent made by high-level officials who were allegedly
the decision-makers behind the Rule or influenced such decision-makers.” New York v. U.S.
Dep’t of Homeland Security, 19-cv-7777, 2020 WL 4347264, at *6 (S.D.N.Y. July 29, 2020).
Plaintiffs also allege that the process for promulgating the Rule was highly irregular, MRNY
Compl. ¶ 218, which further demonstrates discriminatory purpose under Village of Arlington
Heights v. Metropolitan Housing. Development Corp., 429 U.S. 252, 267–68 (1977).

                Second, plaintiffs allege that defendants’ process for promulgating the Rule was
procedurally deficient in violation of the APA in numerous respects, including, among other
things, that the promulgating agency failed to provide public notice of the stacking scheme for
counting multiple benefits received in a single month, and failed to respond to significant
comments. MRNY Compl. ¶¶ 184–200; State of New York Compl. ¶¶ 12í5, 294. The Court
recently denied defendants’ motion to dismiss plaintiffs’ procedural APA claims. New York,
2020 WL 4347264, at *6.

                Because plaintiffs’ claims challenge defendants’ decision-making process in
promulgating the Rule, the DPP does not apply, and defendants should promptly produce all
documents withheld on the basis of the DPP. See In re Subpoena Duces Tecum Served on Office
of Comptroller of Currency, 145 F.3d 1422, 1424 (D.C. Cir. 1998) (“If the plaintiff’s cause of
action is directed at the government’s intent . . . it makes no sense to permit the government to
use the [deliberative process] privilege as a shield.”).

III.       The partial privilege logs do not contain sufficient information to determine whether the
           attorney-client privilege is properly asserted.

                In civil suits between private litigants and government agencies, “a party invoking
the attorney-client privilege must show (1) a communication between client and counsel that (2)
was intended to be and was in fact kept confidential, and (3) was made for the purpose of
obtaining or providing legal advice.” New York v. Wolf, 20-cv-1127, 20-cv-1142, 2020 WL
3073294, at *2 (S.D.N.Y. June 10, 2020) (citation and quotation marks omitted). Confidential
communications with government counsel are not protected by the ACP unless the “predominant
purpose” of the communication is to render or solicit legal advice. In re County of Erie, 473
F.3d 413, 420 (2d Cir. 2007). The privilege “ought to be strictly confined within the narrowest

2
    Inadmissibility on Public Charge Grounds, 84 Fed. Reg. 41,292 (Aug. 14, 2019).

                                                          4
      Case 1:19-cv-07777-GBD-OTW Document 213-1 Filed 09/14/20 Page 6 of 8




possible limits consistent with the logic of its principle.” United States v. Int'l Bhd. of
Teamsters, Chauffeurs, Warehousemen & Helpers of Am., AFL-CIO, 119 F.3d 210, 214 (2d Cir.
1997) (quoting In re Horowitz, 482 F.2d 72, 81 (2d Cir. 1973)). The burden is on the party
asserting attorney-client privilege to establish that the privilege applies to each document
withheld on that basis. See Davis, 2012 WL 612794, at *11.

                 As with documents withheld on the basis of the DPP, the partial privilege logs do
not provide sufficient information for plaintiffs or the Court to determine whether documents
have been appropriately withheld under the ACP. Several documents withheld on the basis of
the ACP do not explicitly identify any attorneys in the “To,” “From,” or “CC” fields, do not
explain what role, if any, attorneys played in disseminating the withheld document, and do not
state (even in conclusory terms) that the withheld document was made for the purpose of
obtaining or providing legal advice. E.g., AR_380290; AR_380291; AR_280391. 3
Additionally, although several entries indicate that withheld documents were sent to or from
“agency counsel” or the “DHS Office of General Counsel,” they cannot satisfy defendants’
burden of showing that the ACP applies because they do not indicate that the document or
communication was sent to obtain or provide legal advice. E.g., AR_380291; AR_380392.
Some entries clearly indicate that the withheld document did not concern legal advice. E.g.,
AR_380411 (document withheld on ACP grounds described as “[p]redecisional deliberative
email chain between DHS/USCIS counsel and HHS discussing benefits program to be included
in the final rule, so that DHS could respond to public comments on the proposed rule”);
AR_380444 (document withheld on ACP grounds described as “[d]eliberative, pre-decisional
draft insert for notice of proposed rulemaking, prepared by counsel”). Documents and
correspondence are not protected by the ACP simply because they were prepared by or sent to a
government attorney. See County of Erie, 473 F.3d at 420; American Civil Liberties Union v.
Dep’t of Defense, 15-cv-9317, 2017 WL 4326524, at *9 (S.D.N.Y. Sept. 27, 2017) (“Even
accepting that a lawyer authored this cable, the contents of the cable indicates that the lawyer
gave policy advice, which is not protected by the attorney-client privilege.”).

IV.      Personal identifying information can be redacted.

               The partial privilege logs indicate that 116 documents have been withheld to
protect the “personal privacy” of government employees, including their phone numbers and
email addresses. This information can simply be redacted and should not prevent production of
the underlying documents.

                                                   *        *         *

                Plaintiffs request that defendants promptly produce all documents withheld on the
basis of the DPP by September 8, 2020. Plaintiffs also request that defendants supplement the
partial privilege logs by September 8, 2020 with the information necessary for plaintiffs and the
Court to determine whether any documents identified by the deficient entries enumerated in
Appendix A were properly withheld. If defendants fail to do so, plaintiffs intend to raise these
issues with the Court by requesting a pre-motion discovery conference pursuant to Local Rule

3
  To the extent any individuals identified in the partial privilege logs are attorneys, the privilege log should clearly
indicate who those individuals are.

                                                            5
    Case 1:19-cv-07777-GBD-OTW Document 213-1 Filed 09/14/20 Page 7 of 8




37.2. Plaintiffs also request that defendants provide an estimate of when they expect to complete
their privilege review and rolling privilege log production.


                                     Respectfully,

                                     By: /s/ Daniel S. Sinnreich


                                     PAUL, WEISS, RIFKIND, WHARTON &
                                     GARRISON LLP
                                     Andrew J. Ehrlich
                                     Jonathan H. Hurwitz
                                     Elana R. Beale
                                     Robert J. O’Loughlin
                                     Daniel S. Sinnreich
                                     Amy K. Bowles
                                     Leah J. Park

                                     1285 Avenue of the Americas
                                     New York, New York 10019-6064
                                     (212) 373-3000
                                     aehrlich@paulweiss.com
                                     jhurwitz@paulweiss.com
                                     ebeale@paulweiss.com
                                     roloughlin@paulweiss.com
                                     dsinnreich@paulweiss.com
                                     abowles@paulweiss.com
                                     lpark@paulweiss.com


                                     CENTER FOR CONSTITUTIONAL RIGHTS
                                     Ghita Schwarz
                                     Brittany Thomas
                                     Baher Azmy

                                     666 Broadway
                                     7th Floor
                                     New York, New York 10012
                                     (212) 614-6445
                                     gschwarz@ccrjustice.org
                                     bthomas@ccrjustice.org
                                     bazmy@ccrjustice.org


                                     THE LEGAL AID SOCIETY
                                     Susan E. Welber, Staff Attorney, Law Reform Unit

                                                6
Case 1:19-cv-07777-GBD-OTW Document 213-1 Filed 09/14/20 Page 8 of 8




                         Kathleen Kelleher, Staff Attorney, Law Reform Unit
                         Susan Cameron, Supervising Attorney, Law Reform Unit
                         Hasan Shafiqullah, Attorney-in-Charge, Immigration Law
                         Unit

                         199 Water Street, 3rd Floor
                         New York, New York 10038
                         (212) 577-3320
                         sewelber@legal-aid.org
                         kkelleher@legal-aid.org
                         scameron@legal-aid.org
                         hhshafiqullah@legal-aid.org


                         Attorneys for Plaintiffs Make the Road New York, African
                         Services Committee, Asian American Federation, Catholic
                         Charities Community Services (Archdiocese of New York),
                         and Catholic Legal Immigration Network, Inc.


                         LETITIA JAMES
                         Attorney General of the State of New York

                         By: /s/ Ming-Qi Chu
                         Ming-Qi Chu
                            Section Chief, Labor Bureau
                         Matthew Colangelo
                            Chief Counsel for Federal Initiatives
                         Elena Goldstein
                            Deputy Bureau Chief, Civil Rights
                         Amanda Meyer, Assistant Attorney General
                         Abigail Rosner, Assistant Attorney General
                         Office of the New York State Attorney General
                         New York, New York 10005
                         Phone: (212) 416-8689
                         Ming-qi.chu@ag.ny.gov

                         Attorneys for the States of New York, Connecticut, and
                         Vermont and the City of New York




                                   7
